Richard B. Adkisson, Chief Justice. This is apparently an appeal from a Cross County Chancery Court order dated July 11, 1979, denying appellant’s petition to proceed in forma pauperis. The questions argued on appeal concern the chancellor’s ruling of July 5, 1979, holding that appellant could not proceed as an indigent pursuant to Rule 18 of the Uniform Rules for Circuit and Chancery Courts (Ark. Stat. Ann., Vol. 3A, Repl. 1979, p. 519) without first meeting the requirements of Ark. Stat. Ann. § 27-402 (Repl. 1979). Since appellant’s abstract and briefs are not in compliance with Rule 9(b), (c), or (d), we must affirm the trial court under Rule 9(e)(2) of the Rules of the Supreme Court of Arkansas (Ark. Stat. Ann., Vol. 3A, Repl. 1979, p. 485). Bank of Ozark v. Isaacs, 263 Ark. 113, 563 S.W. 2d 707 (1978). Appellant’s abstract did not contain a concise statement of the case without argument as required by Rule 9(b). Rule 9(c) provides, in part: “Following his statement of the case the appellant shall list and separately number, concisely and without argument, the points relied upon for a reversal of the judgment or decree.” Generally, a point for reversal should be limited to a one-sentence statement of the error committed by the trial court. Appellant’s “Points and Authorities” covers one full page without setting forth what the trial court did wrong. Also, Rule 9(c) provides: “Either party may insert under any point not more than two citations which he considers to be his principal authorities on that point.” However, appellant’s “Points and Authorities,” which he divides into three sections, contains a total of at least 17 citations of authority. Rule 9(d) requires: The appellant’s abstract or abridgement of record should consist of an impartial condensation, without comment or emphasis, of only such material parts of the pleadings, proceedings, facts, documents, and other matters in the record as are necessary to an understanding of all questions presented to this court for decision. .. . Not more than two pages of the record shall in any instance be abstracted without a page reference to the record. Appellant’s abstract is not in compliance with the above provisions of Rule 9(d) in the following particulars: First, appellant’s abstract begins with a narrative explanation, unsubstantiated by the record, of the events leading up to the chancellor’s letter of June 26, 1979, ordering the chancery clerk to assign a number to the appellant’s complaint. Second, appellant has not abstracted the affidavit of indigency relied upon in the trial court to support his in forma pauperis petition. The affidavit supporting his assertion of indigency is required to be filed by Rule 18 of the Uniform Rules of Circuit and Chancery Courts. Ark. Stat. Ann., Vol. 3A, (Repl. 1979). Third, appellant has failed to abstract the order of July 11, 1979, from which he has appealed. Fourth, appellant’s four-page abstract makes no page reference to the record. In numerous cases this court found it necessary to affirm for noncompliance with Rule 9. Dyke Industries, Inc. v. Johnson Construction Co., 261 Ark. 790, 551 S.W. 2d 217 (1977); Smith v. Smith, 263 Ark. 578, 567 S.W. 2d 88 (1978); Wade v. Franklin-Stricklin Land Surveyors, Inc., 264 Ark. 841, 575 S.W. 2d 672 (1979); Perry v. Cox, 266 Ark. 402, 585 S.W. 2d 33 (1979). Affirmed. Purtle and Hays, JJ., dissent.